UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                         __________________

                            No. 95-20604
                          Summary Calendar
                         __________________



     CLIFFORD WEST,

                                        Petitioner-Appellant,

                               versus

     GARY L. JOHNSON, Director,
     Texas Department of Criminal Justice,
     Institutional Division

                                        Respondent-Appellee.

______________________________________________

      Appeal from the United States District Court for the
                   Southern District of Texas
                         (CA-H-93-3900)
         ______________________________________________

                          February 22, 1996

Before KING, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Clifford West appeals the denial of his petition for federal

habeas corpus relief.    West's sole contention is that counsel

rendered ineffective assistance for failing to raise on direct

appeal the claim of insufficient evidence to support his burglary

conviction.    We have reviewed the record and the briefs of the



*
 Pursuant to Local Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
parties and find no reversible error.

     West's fingerprint was found on the inside facet of a piece

of glass from the window of the burglarized building.      The broken

glass came from the burglar's point of entry.      The portion of the

fingerprint on the broken edge of the glass indicated that West's

fingerprint was made during or after the burglary.      West was

observed in the vicinity of the crime scene on the night of the

burglary.   Later, when questioned by the police, West gave a

false name.   The evidence excludes any reasonable hypothesis of

innocence under then existing state law.       Geesa v. State, 820
S.W.2d 154 (Tex.Crim.App. 1991).       Accordingly, West has not shown

that counsel was ineffective for failing to raise this claim on

direct appeal.

AFFIRMED.




                                   2